DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
The amendment filed 12/20/2021 has been entered.
1) Claims amended:
	(1) Independent claims: 1, 2 and 6.  
	(2) Dependent claims: 4, 5.  
Response to Arguments
Applicant's arguments on amendment of 12/20/2021 are noted and the results are shown below:
1) 101 Rejection: withdrawn.
2) 103 Rejection: withdrawn.
Claim Status
Claims 1-8 are pending.  They comprising of 3 groups:
	1) System1: claims 1, 3-4, and  
	2) System2: 2, 5, and 7-8. 
	3) System3: 6.         
The 3 groups have similar scope and will be examined together.
As of December 20, 2021, independent claim 1 is as followed:


[I] a maintenance tool, having an ID database which is configured to correlate a unique ID with a component part that possess the unique ID, and store a relation between the unique ID and the component part in memory and
[II] a plant control and monitoring device connected with a maintenance tool through a control network,
wherein the plant control and monitoring device comprises:
[III] a communication card directly coupled to a first wireless communication chip on which a first unique ID associated with the communication card is recorded,
[IV] a CPU card directly coupled to a second wireless communication chip on which a second unique ID associated with the CPU card is recorded,
	[V] an input card directly coupled to a third wireless communication chip on which a third unique ID associated with the input card is recorded, and
	[VI] a power supply unit directly coupled to a fourth wireless communication chip on which a fourth unique ID associated with the power supply unit is recorded, wherein the first wireless communication chip, the second wireless communication chip, third wireless communication chip, and the fourth wireless communication chip are distinct from one another and different from the communication card and the CPU card, and
wherein the first wireless communication chip that is coupled to the communication card is configured to:
	[1] read out a unique ID from the second wireless communication chip to the fourth wireless communication chip, and
	[2] transmit the read out unique ID to the maintenance tool through the control network, and wherein the maintenance tool is configured to:
	[3] receive a unique ID which is transmitted through the control network, and 
	[4] in response to receiving the received unique ID, collate the received unique ID with the ID database.
Note: for referential purpose, numerals [1]-[4] are added to the beginning of each element.
Claim Interpretation
Claims 1-8 are apparatus claim.  In examination of the apparatus claim, the claims must be structurally distinguishable from the prior art.  While features of an apparatus claim may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See the followings:
(1) MPEP 2114 “Apparatus and Article Claims”.  
(2) In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Apparatus claims cover what a device is, not what a device does, i.e. “device which acts or performs ...".  
(3) Hewlett-Packard Co. vs. Bausch & Lomb Inc. (Fed. Circ. 1990).  Manner of operating the device or elements of the device, i.e. recitation with respect to the manner in which a claimed apparatus is intended to be employed/used, does not differentiate apparatus from the prior art apparatus.  
(4) Ex parte Masham, 2 USPQ2d 1647 (BPAI, 1987).  
	Therefore, phrase such as: “which correlates”, “owns”, “reads out”, “transmits”, receives” and “collates”, are considered as “manner of operating the plant control and monitoring system”   and may not have patentable weight in an apparatus claim.
 Claim Rejections - 35 USC § 112
Claims 1, 3-4 (system1), 2 and 5, 7-8 (system2), and 6 (system3) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claim 1, element [VI] is vague because the phrase “wherein” clause is vague because it’s not clear the relationship of the “chips being different from each other” and “different from the communication card and the CPU card?”  Why repeating “the communication card and the CPU card?”
directly coupled to a fourth wireless communication chip on which a fourth unique ID associated with the power supply unit is recorded, 
wherein the first wireless communication chip, the second wireless communication chip, third wireless communication chip, and the fourth wireless communication chip are distinct from one another and different from the communication card and the CPU card,”
2) In independent claim 1, step [1] which calls for “read out a unique ID from the second wireless communication chip” is vague because this calls for another unique ID from the 2nd chip but the 2nd chip has been designated in [IV] as “a second unique ID associated with the CPU card.”  In other word, the “second unique ID” should be associated with the “CPU card.”
3) In independent claim 1, step [1] is vague because it’s not clear what is the purpose of “read out a unique ID from the 2nd wireless communication chip to the 4th wireless communication chip?”.  What happens to the received unique ID of the 2nd wireless communication chip at the 4th wireless communication chip? 
4) Similarly, in independent claim 1, step [3], which calls for “receive a unique ID which is transmitted through the control network” is vague because this step should be a continuation of step [2] of “transmitting” and therefore, the phrase “receive a unique ID” should be changed to “receive the unique ID…” to be consistent.  
5) In independent claim 2 is vague because it has three “a maintenance tool”, two are shown in the 1st and 2nd elements, and the third “a maintenance tool” is connected to “a plant control and monitoring device… through a control network” which appears to be the same, Fig. 4, and respective [0033] which discloses “a maintenance tool 30”.  
6) In independent claim 2, the step of “receive a unique ID which is transmitted through the control network” is vague because this deals with a new unique ID which is different from the transmitted read out unique IDs.  It appears the received transmitted unique ID should be nd unique ID and 3rd unique ID, from the control network.
7) In independent claim 6, the step of “receive a unique ID which is transmitted through the control network” is vague because this deals with a new unique ID which is different from the transmitted read out unique IDs above.  It appears the received transmitted unique ID should be the transmitted unique read out ID from the IC tag and from the control network.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689